Case 4:20-cr-01746-JAS-DTF Document1 Filed 04/17/20 Page 1 of 1
CRIMINAL COMPLAINT

(Electronically Submitted)

 

 

 

United States District Court DISTRICT oF ARIZONA
United States of America DOCKET NO,
¥.
Yahaira Karen Porras MAGISTRATE'S CASE NO,
DOB; 1998: United States Citizen 90-0869 TNS

 

 

Complaint for violation of Title 8 United States Code § 1324(a)(2)(B)(ii)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about April 16, 2020, in the District of Arizona, Yahaira Karen Porras, did knowing or in reckless
disregard of the fact that a certain alien, a minor child, had not received prior official authorization to come
to, enter, or reside in the United States, did bring to or attempt to bring to the United States said alien, in any
manner whatsoever, regardless of any official action which may later be taken with respect to such alien, and
did so for the purpose of private financial gain; in violation of Title 8, United States Code, Section

1324(a)(2)(B)(ii).

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On April 16 2020, Yahaira Karen Porras presented herself for admission into the U.S. from Mexico through
the Port of Entry in Douglas, Arizona in the pedestrian lane. Porras presented an Arizona identification card
bearing her name and date of birth along with an original Arizona birth certificate for the minor child with
her, Porras said that the minor child was her friend’s son and they lived in Douglas, Arizona. The CBPO
referred Porras to Passport Control Unit for further questioning. In sécondary, the minor child said he was
from Oaxaca, MX and told the CBPO his real name.

In a post-Miranda statement Porras said that she was going to be paid $200 USD to bring the minor child
across the border.

 

 

MATERIAL WITNESS(ES) IN RELATION TO THE CHARGE: n/a

 

DETENTION REQUESTED SIGNATURE OF COMPLAINANT

Being duly sworn, I declare that the foregoing is
true and correct to the best of my knowledge.

 

 

 

AUTHORIZED AUSA JAA/ml afi __
Wades MpPr OFFICIAL TITLE
aos ~) CBP Officer
Sworn by telephone x non.

 

 

DATE
Aptil 17, 2020

 

SIGNATURE OF MAGISTRATE

  

 

 

   

 

J} See Wederal rifles of Crintianl Procedtive $3, 4.],and $47
